Citation Nr: 1805244	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.   14-18 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction in the rating for posttraumatic stress disorder (PTSD) with sleep impairment (also claimed as depression and sleep disturbance) from 70 percent to 30 percent, effective June 1, 2011, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1990 to April 1996, August 1997 to November 1997, and from July 2006 to November 2006.

This matter comes before the Board of Veteran Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a December 2010 rating decision, the RO proposed a rating decrease from 70 to 30 percent for the Veteran's service connected PTSD based on the results of a VA examination conducted in November 2010.  In a March 2011 rating decision, the RO decreased the Veteran's service connected PTSD to 30 percent disabling effective June 1, 2011.  

In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A December 2010 rating decision proposed a reduction of the disability rating assigned for PTSD with sleep impairment (also claimed as depression and sleep disturbance) from 70 percent to 30 percent.

2.  A March 2011 rating decision effectuated the proposed reduction of the disability rating for PTSD with sleep impairment (also claimed as depression and sleep disturbance) from 70 percent to 30 percent, effective June 1, 2011.

3.  The evidence fails to demonstrate a sustained improvement in the severity of the Veteran's PTSD with sleep impairment (also claimed as depression and sleep disturbance) from the date of the assignment of the 70 percent rating for that disability.  

CONCLUSION OF LAW

The reduction in the Veteran's rating for PTSD with sleep impairment (also claimed as depression and sleep disturbance) from 70 percent to 30 percent was not proper and the rating decision on appeal is therefore void ab initio; the prior rating is restored.  38 U.S.C. §§ 1155, 5107, 5112 (2012); 38 C.F.R. §§ 3.105 (e), 3.343(c), 3.344(a), 4.97 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that the issue on appeal stems from disagreement with 38 C.F.R. § 3.105(e) reductions and is not based upon a claim or application for benefits.  As discussed more fully below, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  The Board concludes that all notification and due process requirements provided under 38 C.F.R. § 3.105(e) have been met.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

II.  Rating Reduction for PTSD

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. 

VA regulations provide for specific notice requirements in instances where a reduction in disability rating is considered.  38 C.F.R. § 3.105 (e).  When a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's address of record.  38 C.F.R. § 3.105 (e).  This proposed rating should set forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.  

Here, the RO issued a rating reduction proposal in December 2010, which set forth the material facts and reasons for the proposed reduction.  The Veteran was given more than 60 days to respond and present additional evidence.  In March 2011, the RO issued a rating decision effectuating the reduction.  Thus, the notice requirements for the reduction of the rating for PTSD were satisfied.  See 38 C.F.R. § 3.105 (e).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C. § 5107 (a); see also Brown, 5 Vet. App. at 421.

The provisions of 38 C.F.R. § 3.344 (a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344.  If doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344 (a), the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses.  38 C.F.R. § 3.344 (b).
The provisions of paragraphs 3.344(a) and 3.344(b) apply to ratings, which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities, which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c).  In this case, the rating at issue had been in effect for less than 5 years at the time of the reduction.  

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Under General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).  VA implemented DSM-5, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board after August 4, 2014, DSM-V is the governing directive for his appeal.  Nevertheless, GAF scores will be referred to in illustrating changes in the severity of the Veteran's disability picture; as such remain relevant to the question of whether the reduction here was proper.

As stated in the introduction, a March 2011 rating decision reduced the rating for PTSD from 70 percent to 30 percent, effective June 1, 2011.  The RO based its decision on VA examination from November 2010. 

Treatment records from A.P. Psychiatric and Counseling from February 2010 to October 2010 indicated the Veteran sought treatment for his condition.  These treatment records demonstrated that the Veteran had major and severe deficiencies in most life areas.  The examiners noted that the Veteran suffered from severe depression and anxiety.

In March 2010, the Veteran's counselor LC submitted a letter.  LC wrote that he provided mental health services to the Veteran since February 2010.  He reported that the Veteran was diagnosed with Dysthymia and PTSD with features of Schizoid Personality Disorder.  He wrote that the Veteran led a solitary life and had one friend.  He indicated that the Veteran reported that he had an increase in anxiety in crowds, thus the majority of his time was in his apartment.  He noted that the Veteran reported that he had chronic fatigue since discharged from the military.  He wrote that the Veteran had major deficiencies in most life areas, which included an inability to maintain employment or function independently.  He had poor family relationships, and was unable to establish effective relationships.  Since his war experiences, he had flashbacks and had blocks of time he could not account for.  LC indicated that the Veteran had poor impulse control.  The Veteran was susceptible to the slightest stress, especially in the work environment.  He indicated that his affect and mood were chronically depressed and anxious.  LC wrote that these deficiencies continued to keep the Veteran from gainful employment and a normal lifestyle.     

In June 2010, the Veteran was afforded a VA examination.  The Veteran reported that he had one close friend and one social friend.  He was oriented to person, place, and time.  The Veteran's thought process and content was unremarkable.  The Veteran denied hallucinations, delusions, suicidal thoughts, and homicidal thoughts.  The Veteran's psychomotor activity was unremarkable.  His speech was unremarkable, spontaneous, clear, and coherent.  The Veteran's attitude was attentive and full affect.  The Veteran reported having a history of violence but, he indicated that he was either drunk or on drugs at the time. The Veteran indicated that he had sleep impairment and obsessive/ritualistic behavior.  He indicated that he had panic attacks.  The Veteran reported that he had passive suicidal thoughts in the past; however, he denied having any present thoughts and denied any attempts.  The examiner commented that the Veteran had the ability to maintain minimum personal hygiene.  The examiner commented that there were no problems with activities of daily living due to his mental disability.  The examiner reported that the Veteran's remote and immediate memory was normal.  However, the examiner indicated he was unable to assess his recent memory because it was unclear if he was putting up his best effort.  The examiner diagnosed the Veteran with PTSD in partial remission and polysubstance dependence.  The examiner indicated that the effects of PTSD caused a transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner assigned the Veteran a GAF score of 70.  

An August 2010, letter from LC indicated that the Veteran had severe depression and anxiety.   

In November 2010, the Veteran was afforded a VA mental.  The examiner indicated that the Veteran appeared clean and casually dressed.  His psychomotor activity was unremarkable.  In addition, his speech was unremarkable, clear, and coherent.  The Veteran's mood was neutral.  The Veteran was cooperative and guarded towards the examiner.  His affect was constricted and his attention was intact.  His memory was normal.  The Veteran was oriented to person, time, and place.  His thought process and content was unremarkable.  The Veteran denied any delusions, hallucinations, homicidal and suicidal thoughts.  The Veteran indicated he had sleep impairment problems and night sweats.  He also reported that he had obsessive/ritualistic behavior since he liked to have things done a certain way.  The examiner indicated that he had the ability to maintain minimum personal hygiene and there were no problems with the activities of daily living.  The examiner noted that the Veteran had symptoms such as exaggerated/malingered symptoms of amnesia, depression, and neurologic impairment based on the structured assessment.  She diagnosed the Veteran with PTSD and assigned him a GAF score of 65.

Throughout 2011, the Veteran continued to seek treatment through the VAMC.  Notably, a January 2011 VA treatment note documents that the Veteran was diagnosed with Schizoaffective DO.  The Veteran continued to report that he was isolating himself from others.  

A May 2014 VA administrative note from the Veteran's treating VA psychiatrist indicated that Dr. MM treated the Veteran since January 2010.  He reviewed the Veteran's records, which included fee based treatment notes dated April 23, 2010, which noted major impairments in areas of gainful employment and social functioning.  Dr.MM indicated that the Veteran was in a management program but had not been able to make progress into independent living until that present time.  Dr.  MM wrote that in spite of treatment, he continued to exhibit same level of major impairments in areas of gainful employment and social functioning, which was noted in April 23, 2010.

In July 2017, the Veteran testified that he reported to the November 2010 VA examiner that his symptoms were getting worse.  He reported that he did not have a marked improvement around the time of his November 2010 VA examination.  He reported that he had an increasingly difficulty time remembering stuff.  He stated that he had panic attacks multiple times per week during that period.  He felt that during that time that his panic and anxiety attacks affected his ability to function independently. 

The Board notes that the November 2010 VA examination prompting the reduction proposal did not show any improvement in the severity of the Veteran's mental health disability, as compared with prior VA examinations dated in June 2010.  The Board notes that the only symptoms that were not indicated in the November 2010 VA examination compared to the June 2010 VA examination is the Veteran's reports of panic attacks and passive suicidal thoughts.  Additionally, both the June 2010 and November 2010 examiners indicated that the Veteran's disability resulted in occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  However, the Board notes that the Veteran's treating VA psychiatrist in May 2014 VA administrative note indicate that in-spite of treatment, he continued to exhibit same level of major impairments in areas of social functioning  and gainful employment since April 2010.  Therefore, indicating that there were no marked improvements during 2010.  

The Board recognizes that, in implementing the proposed rating reduction, the RO weighed the evidence of record, and may have questioned whether the Veteran's service-connected PTSD actually met the criteria for the intial 70 percent rating under the General Rating Formula for evaluating such disabilities.  This issue is not before the Board.  The critical question here is whether the RO made a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life. See 38 C.F.R. §§ 4.10, 4.13. 

Having reviewed the evidence both in favor and against the claim, and resolving all doubt in favor of the Veteran, the Board finds that the evidence of record fails to demonstrate a sustained improvement in the Veteran's mental health disability.  As there is not a preponderance of the evidence to support the reduction, the rating reduction was not proper and the 70 percent rating for PTSD is restored.


ORDER

The reduction of the disability rating for PTSD with major depressive disorder from 70 percent to 30 percent was not proper; entitlement to restoration of a 70 percent rating, from June 1, 2011, forward, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


